DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. US Pub. No 2012/0159060 (“Yu”)1.
Regarding claim 1, Yu discloses a system [Fig. 1] comprising:
a power source; 
a first power rail [PWRA 160] coupled to the power source; 
a second power rail [PWRB 161, 162, 163] coupled to the power source; 
a storage device [IC 110+125+135] coupled to the second power rail, the storage device comprising a non-volatile memory [135], a cache [112 + 125], and a control pin [165 to CONTROL 140]; and 
a power management controller [POWER CONTROL 150] coupled to the first power rail and to the storage device via the control pin, the power management controller to: 
stop provision of power via the first power rail; and 
[0020] After isolation of the inputs completes, SDRAM subsystem 115 (or control 140) signals (for example, using signals 166) power control 150 to remove PWRA 160. This results in power being turned off to all of IC 110 other than SDRAM subsystem 115. SDRAM subsystem 115 is on a separate power plane from at least other circuitry 111. This allows power to be maintained (i.e., by PWRB 161) to the SDRAM subsystem until power is totally lost to isolation and backup system 100. [see also Para. 0023]

provide a signal to the storage device via the control pin when the provision of power via the first power rail is stopped,
 [0017] In an embodiment, when power control 150 detects a power failure condition (either impending power failure or existing power failure) power control 150 notifies IC 110 of the condition via a power fail signal 165. This will starts a power isolation sequence to isolate SDRAM subsystem 115 from the rest of IC 110, and other circuitry 111, in particular. In an embodiment, the entire power isolation sequence is controlled by hardware (e.g., control 140, SDRAM subsystem 115, or both) with no interaction from software. [see also Para. 0022]

wherein the storage device is to continue to receive power from the second power rail when the provision of power via the first power rail is stopped, and 
[0020] After isolation of the inputs completes, SDRAM subsystem 115 (or control 140) signals (for example, using signals 166) power control 150 to remove PWRA 160. This results in power being turned off to all of IC 110 other than SDRAM subsystem 115. SDRAM subsystem 115 is on a separate power plane from at least other circuitry 111. This allows power to be maintained (i.e., by PWRB 161) to the SDRAM subsystem until power is totally lost to isolation and backup system 100.

[0025] It should be understood that the methods discussed above and illustrated in part by FIG. 1 for supplying power supplies 160-163 are exemplary ways for supplying (and removing) power to one or more components of isolation and backup system 100. In the illustrated examples, all the power supplies 160-163 and control of the various power domains/planes is done externally to IC 110.

wherein the storage device is to store data from the cache to the non-volatile memory [via 125] in response to a receipt of the signal via the control pin.
[0018] Upon receiving notification of a power fail condition, all of the interfaces (e.g., interfaces to other circuitry 111) connected to SDRAM subsystem 115 will be halted. On-chip temporary storage 112 will be flushed. It should be understood that although, in FIG. 1, temporary storage 112 is shown outside of SDRAM subsystem 115, temporary storage 112 may be part of SDRAM subsystem 115. In an example, temporary storage 112 may be a cache (e.g., level 1 cache, level 2 cache, level 3 cache), a posting buffer, or the like.

[0024] During the power isolation sequence, SDRAM subsystem 115 begins an SDRAM 125 memory backup at an appropriate time. This backup moves required (or requested) data from SDRAM 125 to nonvolatile memory 135. In an embodiment, the entire memory backup is performed without software intervention.

Regarding claim 2, Yu discloses the storage device is to enter a low-power mode after the storage of data from the cache to the non-volatile memory in response to the receipt of the signal via the control pin [Para. 0030 - Power is removed from the SDRAM subsystem, SDRAM, and nonvolatile memory (218). For example, either under the control of power control 150 upon the completion of memory backup].
Regarding claim 3, Yu discloses the storage device is to receive power from the second power rail after the storage of data from the cache to the non-volatile memory in response to the receipt of the signal via the control pin and after the provision of power via the first power rail is stopped [Para. 0023 - Once the power isolation sequence has completed, a MSS_core_iso_ready signal (not explicitly shown in FIG. 1) is asserted to indicate that at least PWRA 160 can be removed. Power control 150 disables PWRA 160, but will keeps PWRB 161, PWRC 162, and PWRD 163 enabled].

Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engler et al. US Pub. No. 2017/0337102 (“Engler”).
Regarding claim 11, Engler discloses a system comprising:
a power source;
a processor [Processor Core 210 with CPU 211] coupled to the power source to receive power from the power source;
a storage device [Processor Non-Core 102] coupled to the power source to receive power from the power source, 
[0022] The processor 100 may include power mechanisms to power respective portions of the processor 100. In some examples, the processor 100 includes multiple power rails to respectively supply power to the various portions of the processor 100. The power rails may receive power from a power source during normal power operation, and may thus serve as a V.sub.cc line to the processor 100. The flushing circuitry 110 may selectively power the processor 100 by providing backup power a particular power rail for the processor cache 220, memory interface 310, itself, or any other portion of the processor 100 the flushing circuitry 110 determines to power in response to the power loss event. The flushing circuitry 110 may determine not to power other power rails supplying power elements not used during the flushing processor, such as power rails supplying power to a processor core, CPU 211, the processor core portion 101, or other non-used elements of the processor non-core portion 102. The flushing circuitry 110 may link the backup power source 320 to a selected power rails supplying power to the processor cache 220, memory interface 310, and/or itself through any circuitry that results in a logical OR of the power states for the power rail and backup power source 320. For example, the flushing circuitry 110 may link the selected power rails to the backup power source 320 using diode circuitry, thus providing power to selected elements of the processor 100 through the power rail during normal power operation and through the backup power source 320 during or after the power loss event.

the storage [102+610] comprising: 
a non-volatile memory [see Fig. 2 and 6, Non-Volatile 610], a cache [202], and a control pin to receive a store signal [see Para. 0020 below]; and 
a shutdown pin [Power signal 302 – see Fig. 3] to receive a shutdown signal indicating a shutdown request,
[0018] The flushing circuitry 110 may detect a power loss event to the processor 100 in various ways. In FIG. 3, the flushing circuitry 110 receives a power good signal 302, which may be indicative of a power supply level to the processor 100. The power good signal 302 may be generated by circuitry external to the processor 100, for example external circuitry that monitors a power supply to the processor 100 or the tracks the current passing through one or more power rails supplying power to the processor 100 (e.g., a V.sub.cc line). The external circuitry may assert (or de-assert) the power good signal 302 when the power provided by the power supply falls below an operational threshold value, according to which the flushing circuitry 110 may detect a power loss event to the processor 100. In some examples, the flushing circuitry 110 itself may monitor the power level to the processor 100, such as by tracking the current, resistance, or voltage of a power rail internal to the processor 100 to identify the power loss event. The power loss event may cease the supplying of power to the processor 100.
wherein the power source, in response to the shutdown signal, is to cease to provide power to the processor [see Para. 0022 above - The flushing circuitry 110 may determine not to power other power rails supplying power elements not used during the flushing processor, such as power rails supplying power to a processor core, CPU 211, the processor core portion 101], 
[0015] The flushing circuitry 110 may identify a power loss event for the processor 100 in various ways. For example, the flushing circuitry 110 may identify a power loss event as when an amount of power supplied to the processor 100 ceases or falls below an operational threshold. In that regard, the flushing circuitry 110 may identify an expected power loss event when an electronic device the processor 100 is part of enters an expected power saving or power-off mode, e.g., in response to a shutdown command from a user. The flushing circuitry 110 may also identify an unexpected power loss event, such as when a power supply for the processor 100 experiences a hardware failure or when an electronic device is experiences a hard reset.

[0018] The flushing circuitry 110 may detect a power loss event to the processor 100 in various ways. In FIG. 3, the flushing circuitry 110 receives a power good signal 302, which may be indicative of a power supply level to the processor 100. The power good signal 302 may be generated by circuitry external to the processor 100, for example external circuitry that monitors a power supply to the processor 100 or the tracks the current passing through one or more power rails supplying power to the processor 100 (e.g., a V.sub.cc line). The external circuitry may assert (or de-assert) the power good signal 302 when the power provided by the power supply falls below an operational threshold value, according to which the flushing circuitry 110 may detect a power loss event to the processor 100. In some examples, the flushing circuitry 110 itself may monitor the power level to the processor 100, such as by tracking the current, resistance, or voltage of a power rail internal to the processor 100 to identify the power loss event. The power loss event may cease the supplying of power to the processor 100.

[0020] In some examples, the flushing circuitry 110 selectively provides power to the processor cache 220 and the memory interface 310 in response to identifying a power loss event, but not to other portions of a processor non-core portion 102. The flushing circuitry 110 may provide power to itself as well in response to the power loss event. By providing power to the processor cache 220, the flushing circuitry 110 may preserve the data content of the processor cache 220 despite the processor 100 losing power. By providing power to the memory interface 310, the flushing circuitry 110 may power the output interface to support transmitting the data content of the processor cache 220 to the non-volatile memory. By providing power to itself, the flushing circuitry 110 may function even during and after the power loss event in which a normal power source is cut off from the processor 100. The flushing circuitry 110 may instruct the processor cache 220 to flush its data contents, for example through asserting a flush signal to the processor cache 220. The processor cache 220 may flush some or all of its stored data content in response to the flush signal.

wherein the storage device is to continue to receive power from the power source after the power source ceases to provide power to the processor [see Para. 0020 above], and 
wherein the storage device is to:
receive a store signal via the control pin; and
store data from the cache to the non-volatile memory in response to a receipt of the store signal via the control pin[see Para. 0020 above]. 
Regarding claim 12, Engler discloses a power management controller [Flushing Circuitry 110] coupled to the power source and the shutdown pin, wherein the power management controller is to send the store signal to the storage device via the control pin in response to receipt of a shutdown signal via the shutdown pin [see discussed Paragraph in claim 11]. 
Regarding claim 13, Engler discloses the power source comprises a rechargeable battery [Para. 0021 - power source 320 may, for example, be a battery].
Regarding claim 14, Engler discloses the power source is to cease to provide power to the storage device a predetermined amount of time after the storage device receives the store signal [0023 - The flushing circuitry 110 may provide enough power through the backup power source 320 to complete the flushing of data content from the processor cache 220 to non-volatile memory (In other words, the circuitry provide power in a predetermined amount of time to complete the flushing of data)].
Regarding claim 15, Engler discloses the flushing circuitry 110 scales the power provided to the processor cache 220 according to a data capacity (e.g., size) of the processor cache 220. Thus, for caches or data buffers of smaller size, the flushing circuitry 110 may provide a lesser amount of backup power as the time needed to power the volatile memory and flush the data contents may be lesser than that required for volatile memories of larger size [0023].  Therefore, Engler inherently discloses the predetermined amount of time is based on a storage size of the cache and a data transfer speed between the cache and the non-volatile memory.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 -5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Morning-Smith et al. US Pub. No. 2017/0177374 (“Smith”).
Regarding claim 4, Yu does not teach the power source comprises a battery.  However, such feature in old and well known in portable computer devices.  For example, Smith teaches power source comprises a battery [see Fig. 9 – Battery 920] configured to supply power to a storage device [100 of Fig. 1].   
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Yu with a power source comprises a battery of Smith.  The motivation for doing so would has been to improve user’s convenience.  Such feature would allow the user the ability to operate a computer device in any location without requiring an AC outlet. 
Regarding 5, Smith teaches  the host 102 may be a computational device (e.g., a laptop computer, a desktop computer, a tablet, a cell phone, a processor, a server, a disk array, or any other suitable computational device), and the memory device 100 may be included inside or may be located outside the computational device 102.  Therefore, Smith teaches  the battery has an energy capacity to power the system for at least thirty minutes.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engler et al. US Pub. No. 2017/0337102 (“Engler”) in view of Yamasaki et al. U.S. Patent No. 5,339,446 (“Yamasaki”).
Regarding claim 6, Engler teaches a system comprising:
a first power rail;
a battery;
a second power rail coupled to the battery;
[Para. 0010 – Fig. 1 shows an example of a processor…The processor 100 may be part of a mobile phones, tablet devices, laptop computers, digital cameras (therefore, the device comprises a battery]
[0022] The processor 100 may include power mechanisms to power respective portions of the processor 100. In some examples, the processor 100 includes multiple power rails to respectively supply power to the various portions of the processor 100. The power rails may receive power from a power source during normal power operation, and may thus serve as a V.sub.cc line to the processor 100. The flushing circuitry 110 may selectively power the processor 100 by providing backup power a particular power rail for the processor cache 220, memory interface 310, itself, or any other portion of the processor 100 the flushing circuitry 110 determines to power in response to the power loss event. The flushing circuitry 110 may determine not to power other power rails supplying power elements not used during the flushing processor, such as power rails supplying power to a processor core, CPU 211, the processor core portion 101, or other non-used elements of the processor non-core portion 102. The flushing circuitry 110 may link the backup power source 320 to a selected power rails supplying power to the processor cache 220, memory interface 310, and/or itself through any circuitry that results in a logical OR of the power states for the power rail and backup power source 320. For example, the flushing circuitry 110 may link the selected power rails to the backup power source 320 using diode circuitry, thus providing power to selected elements of the processor 100 through the power rail during normal power operation and through the backup power source 320 during or after the power loss event.

a storage device coupled to the second power rail, the storage device comprising a non-volatile memory [610 of fig. 6], a cache [220 of fig. 3], and a control pin [see Para. 0020 - The flushing circuitry 110 may instruct the processor cache 220 to flush its data contents, for example through asserting a flush signal to the processor cache 220. The processor cache 220 may flush some or all of its stored data content in response to the flush signal]; and
a power management controller [Flushing Circuitry 110] coupled to the control pin of the storage device, the power management controller comprising an input [see Fig. 3 – Power Good Signal], the power management controller to:
receive a shutdown signal, via the input, indicating a system shutdown request; and 
[0015] The flushing circuitry 110 may identify a power loss event for the processor 100 in various ways. For example, the flushing circuitry 110 may identify a power loss event as when an amount of power supplied to the processor 100 ceases or falls below an operational threshold. In that regard, the flushing circuitry 110 may identify an expected power loss event when an electronic device the processor 100 is part of enters an expected power saving or power-off mode, e.g., in response to a shutdown command from a user. The flushing circuitry 110 may also identify an unexpected power loss event, such as when a power supply for the processor 100 experiences a hardware failure or when an electronic device is experiences a hard reset.

[0018] The flushing circuitry 110 may detect a power loss event to the processor 100 in various ways. In FIG. 3, the flushing circuitry 110 receives a power good signal 302, which may be indicative of a power supply level to the processor 100. The power good signal 302 may be generated by circuitry external to the processor 100, for example external circuitry that monitors a power supply to the processor 100 or the tracks the current passing through one or more power rails supplying power to the processor 100 (e.g., a V.sub.cc line). The external circuitry may assert (or de-assert) the power good signal 302 when the power provided by the power supply falls below an operational threshold value, according to which the flushing circuitry 110 may detect a power loss event to the processor 100. In some examples, the flushing circuitry 110 itself may monitor the power level to the processor 100, such as by tracking the current, resistance, or voltage of a power rail internal to the processor 100 to identify the power loss event. The power loss event may cease the supplying of power to the processor 100.

in response to the shutdown request: 
stop the provision of power via the first power rail [Para. 0018 - The power loss event may cease the supplying of power to the processor 100; Para. 0022 - The flushing circuitry 110 may determine not to power other power rails supplying power elements not used during the flushing processor, such as power rails supplying power to a processor core, CPU 211, the processor core portion 101 or other non-used elements of the processor non-core portion 102 ]; and 
provide a store signal to the storage device via the control pin [see Para. 2020], 
wherein the storage device is to continue to receive power from the second power rail after the provision of power via the first power rail is stopped, and wherein the storage device is to store data from the cache to the non-volatile memory in response to a receipt of the store signal via the control pin.
[0020] In some examples, the flushing circuitry 110 selectively provides power to the processor cache 220 and the memory interface 310 in response to identifying a power loss event, but not to other portions of a processor non-core portion 102. The flushing circuitry 110 may provide power to itself as well in response to the power loss event. By providing power to the processor cache 220, the flushing circuitry 110 may preserve the data content of the processor cache 220 despite the processor 100 losing power. By providing power to the memory interface 310, the flushing circuitry 110 may power the output interface to support transmitting the data content of the processor cache 220 to the non-volatile memory. By providing power to itself, the flushing circuitry 110 may function even during and after the power loss event in which a normal power source is cut off from the processor 100. The flushing circuitry 110 may instruct the processor cache 220 to flush its data contents, for example through asserting a flush signal to the processor cache 220. The processor cache 220 may flush some or all of its stored data content in response to the flush signal.

Engler does not expressly teach a power regulator coupled to the battery, the power regulator to regulate power provided by the battery to the first power rail, a power management controller coupled to the power regulator, and in response to the shutdown request; command the power regulator to stop the provision of power via the first power rail.
Yamasaki teaches a system [see Fig. 1] comprising a first power rail [+12V], a battery [Battery 7], a second power rail coupled to the battery [+7V].  Specifically, Yamasaki teaches a power regulator [Power Supply Regulator  3] coupled to the battery, the power regulator to regulate power provided by the battery to the first power rail, a power management controller [Power Supply Control 5] coupled to the power regulator, and in response to the shutdown request [POWER OFF signal to Power Supply Control 5]; command the power regulator to stop the provision of power via the first power rail.
(2) FIG. 1 is a block diagram of a microcomputer-built-in power supply (hereinafter called intelligent power supply (IPS)) for use in a computer system according to this invention. This IPS comprises a power supply section 1, a power supply regulator 3 and a power supply control section 5. Power supply section 1 is constituted by a chargeable battery 7 (i.e., a nickel-cadmium battery) of a DC +7 to 8 V and an AC adapter 9 for converting an AC voltage (+120 V) to a DC voltage (+12 VDC). Power supply regulator 3 is coupled to outputs of power supply section 1 and supplies power of, for example, +5 V, +12 V, -9 V, -15 V, +5 V or +12 V to a computer system. Whether to output or stop outputting the individual power to the computer system is determined by control signals supplied to the regulator 3 for power supply control section 5.

(3) Power supply control section 5 receives ON/OFF information from a power switch 13, a hard disk drive (HDD) switch 15 and a reset switch 17 provided on a computer system assembly 11, and checks the voltage and current of battery 7 and DC voltage of AC adapter 9. Power supply control section 5 also sends, to power supply regulator 3, control signals to indicate the power supply or inhibition of the power supply of the individual powers of +5 V, +12 V, -9 V, -15 V, +5 V and +12 V to computer system 11. The control section 5 further monitors various output voltages from power supply regulator 3 and outputs a power off signal to stop the power supply when any of the output voltages is out of a normal voltage range. In addition, in response to the ON/OFF request signals from power switch 13, HDD switch 15 and reset switch 17, power supply control section 5 outputs the ON/OFF request signals to power supply regulator 3 and outputs a reset signal to computer system 11. [Col. 2 line 64 to Col. 3 line 11]

(5) Computer system 11 is a battery-driven lap top type personal computer, which comprises a central processing unit (CPU) 24 of 8 bits, a ROM 25 for storing a control program to control CPU 24, a RAM 26 for storing data, etc., a 3.5-inch HDD drive 27 serving as a high speed external memory device, a 3.5-inch floppy disk drive 28, a backup memory 29 for storing data that should be saved at the time of a save operation [Col. 3 lines 44-51]

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Engler with the a power regulator coupled to the battery, the power regulator to regulate power provided by the battery to the first power rail, a power management controller coupled to the power regulator, and in response to the shutdown request; command the power regulator to stop the provision of power via the first power rail of Yamasaki.  The motivation for doing so would has been to allow the system the ability to inhibit power output to individual device based on request.  Thus preventing harm to a particular device connected to a particular rail when a particular output power is out of a normal range.
Regarding claim 7, Engler in view of Yamasaki teaches a processor coupled to the first power rail and to receive power from the battery via the first power rail [see Fig. 1 of Yamasaki].
Regarding claim 8, Engler teaches the processor is coupled to the storage device, wherein the processor is to transfer data to the storage device, and wherein the data is to be stored in the cache of the storage device [see fig. 3].
Regarding claim 9, Engler in view of Yamasaki teaches the battery is a rechargeable battery and comprises a power input to receive power [Yamasaki in Col. 3 lines 1-2 - Power supply section 1 is constituted by a chargeable battery 7].
Regarding claim 10, Engler in view of Yamasaki teaches storage device is to enter a low-power mode [Off mode] a predetermined amount of time after receipt of the store signal via the control pin [Col. 6 lines 3-11 - The IPS turns the V.sub.CCM (+5 V) off and, after, for example, 3 seconds, turns the V.sub.CCM (+5 V) and V.sub.CCL (+5 V) off].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2011/0239021 to Vedder et al. teach 
[0052] Power manager 132 receives both main power 140 and backup power 152, and provides selected power 164 to the non-volatile memory 116, memory controller 156, and volatile memory 120. Selected power 164 is main power 140 when main power 140 is present, and selected power 164 is backup power 152 when main power 140 is not present, provided that backup power 152 is available. Power manager 132 detects loss of main power 140, and generates a flush signal 160 to the memory controller 156 in response. After receiving the flush signal 160, memory controller 156 prepares to initiate a flush operation from volatile memory 120 to the non-volatile memory 116. When the flush operation is completed, memory controller 156 asserts flush completed 172 to the power manager 132.

US Pub. No. 2016/0292078 to Hsu et al. teach

[0021] In an embodiment, the embedded controller 120 can receive an indication of a forced shutdown, such as an individual pressing holding a power button of the information handling system 100 for a predetermined amount of time. The embedded controller 120 can then provide a cache flush command to the controller 142 of the solid state drive 140. Upon receiving the cache flush command, the controller 142 can flush a cache of the solid state drive 140. For example, the controller 142 can issue a command to store the data in the cache into a non-volatile memory location of the solid state drive.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 IDS files on 09/02/2020